McCLELLAN, j.
This is an appeal from the order of the probate court of the county of Fayette, revoking letters of administration issued to Zoray Fields (Cooper), appellant, on the estate of Dock Fields, deceased. The petition leading to this action was filed by Beatrice Woods. She was therein alleged to be and ivas conclusively shown to be a niece and of next kin, through her mother, who had died, of Dock Fields, deceased.
(1) In the petition for revocation of the letters issued to appellant, there was incorporated a prayer that she (Beatrice) be.appointed administratrix of Dock Fields’ estate. It is insisted here, as upon objection to the petition taken in and denied by the court below, that the blending in one petition of allegations and prayers for revocation of letters of administration and for the issuance of letters of administration to the petitioner effects the improper joinder of a double purpose. The *95question thus made was, in effect, decided adversely to appellant in Curtis v. Williams, 33 Ala. 570. There is no inconsistent or complicating status made by such joinder in petitions of this kind. The correct practice is that pursued in this instance.
(2) The controlling issue ivas one of fact, viz., whether Zoray was the lawful wife of Dock Fields at the time he died. Zoray had alleged, in her petition for appointment as administratrix of Dock Fields’ estate, that she was his surviving widow, and upon that allegation letters of administration were issued to her. Her appointment was effected before the expiration of 40 days from the date of Dock Fields’ death. If she was not his widow, manifestly her appointment was improvident, and due to be revoked.
If it were assumed (but for the occasion only) that the trial court erred in every ruling on the evidence made the subject of assignments 2 to .7, inclusive, the result on this appeal would not be changed, because the undisputed legal testimony conclusively established the fact that Zoray was lawfully married to one Cooper in the state of Mississippi in August of the year 1906.—Bynon v. State, 117 Ala. 80, 82, 23 South. 640, 67 Am. St. Rep. 163. There was no evidence tending to show a lawful dissolution of the bonds of matrimony binding Zoray to Cooper in consequence of that’ marriage. It was not shown that Cooper had since died.. Indeed, by legal evidence, he was shown to have been living at a recent date, in another state. His mere separation from Zoray did not, of course, dissolve their union. Being Cooper’s wife, she could not have been Dock Fields’ wife, or his widow upon his death. Her illicit relations with Dock Fields could not contribute to give her a better standing in respect of the matter under consideration.
*96(3) The last assignment of error is based upon the court’s action, in declining to allow counsel for Zoray to show the bad repute of Beatrice for chastity. If Zoray was not the widow of Dock Fields, and hence improvidently appointed the administratrix of his estate, she was without interest or concern in Beatrice’s qualification (if such the stated matter would tend to affect) as her successor.
There is no prejudicial error in the record. The judgment must be affirmed.
Affirmed.
Anderson, C. J., and Sayre and de Graffenried, JJ., concur.